Detailed Actions
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to communication (16/578,192) filed on 09/20/2019.
Claims 1-20 are pending.
Claim 9 is amended.
Claims 1-20 will be examined.

Information Disclosure Statement
As required by M.P.E.P. 609, Applicants' submission of the Information Disclosure Statement (IDS) dated 12/16/2020 is acknowledged by the examiner and the references cited therein have been considered in the examination of the claims now pending as indicated in the attached copy of the IDS.

Response to Amendments
The claim objection is withdrawn in view of applicant’s amendment.
The double patenting rejections are withdrawn in view of the approved eTD.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
35 USC 102 rejections:
Applicant argued that the cited reference does not disclose every limitation of claim 1, at least in part because it is not directed at analyzing and inventorying the computing system that uses the existing information manager from another, first, information manager software.  It does not disclose two distinct and different systems. VR does not access the managing computing device of the existing information management software; VR does not locate a content file for the targeted computing system because it’s not accessing a component that comprises such a content file; and VR does not traverse predetermined paths hardcode in the discovery agent of claim 1 (pages 7-9 of the Remark).
35 USC 103 rejections: 
Applicant argued that Fox does not cure the fatal deficiencies of VR in independents claims 1 and 12.  Applicant requests that the rejection under 35 USC 103 be withdrawn (pages 10 of the Remark).
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS 
35 USC 102 
In response to applicant’s arguments regarding to VR is not directed at analyzing and inventorying the computing system and does not disclose two distinct and different systems, examiner respectfully disagreed.  It is noted that the features upon which applicant relies (i.e., “the cited reference does not disclose every limitation of claim 1, at least in part because it is not directed as analyzing and inventorying the computer system that uses the existing information management software, which is different from another”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “a system for demonstrating a first information management software, which differs from an existing information management software”. When reading the preamble in the context of the entire claim, the recitation “which differs from an existing information management software” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to applicant’s argument regarding VR does not access the managing computing device of the existing information management software, examiner respectfully assigns the different media management components to the different types of simulated storage devices based on the type of storage device to be used to store the data and the characteristics of different types of simulated storage device provided by the storage device emulation module [VR, see at least claim 1]. VR does provide the feature of accessing the managing computing device of the existing information management software.
In response to applicant’s argument regarding VR does not locate a content file for the targeted computing system because it’s not accessing a component that comprise such content file, examiner respectfully disagrees with the applicant.  VR discloses index data may include information regarding the location of the stored data … the content of the data stored such as file names, sizes, creation dates, formats, application types, and other file related criteria, information regarding one or more clients associated with the data stored … index data provides the system with in efficient mechanism for performing storage operations including locating user files for recovery operations and managing and tracking storage data [VR, column 6 lines 2-31].
In response to applicant’s argument regarding VR does not traverse predetermined paths hardcoded in the discovery agent of claim 1, examiner respectfully disagrees with the applicant.  VR discloses the master storage manager may use method to monitor network resources such as mapping network pathways and topologies to, among other things, physically monitor storage operations and suggest alternate routes for storing data [VR, column 7 lines 55-64]; routes for storing data is read on to predetermined paths hardcoded.

35 USC 103 
VR teaches the limitation of claims 1 and 12.  VR does not explicitly disclose provide a list of software licenses.  Fox fills up this gap.  Fox discloses the project information includes general data, a list of developers and contributors, and/or the license (or identifiers of licenses) for the project [Fox, par. 0113].  The combination of VR and Fox teaches the same inventive concept with claims 2 and 13 of the instant application.  Therefore, examiner still maintain the 35 USC 103 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipating by Vijayan Retnamma et al. (US Patent No. 7,536,291).

a system for demonstrating a first information management software, which differs from an existing information management software, the system comprising: 
at least one hardware processor [Vijayan Retnamma, column 18 lines 31]; 
at least one data storage device, coupled to the at least one hardware processor, wherein the at least one data storage device stores instructions, which when executed by the at least one hardware processor, cause the at least one processor to execute a discovery agent [Vijayan Retnamma, column 18 lines 31-41 wherein at least one virtual data agent component assigned to obtain application-specific data from an application for execution on one or more of the computers] that is configured to: 
determine that a computing system receives information management services from the existing information management software [Vijayan Retnamma, column 11 lines 32-37], wherein the computing system comprises a managing computing device [Vijayan Retnamma, column 9 lines 4-19]; 
based on searching a file system of the managing computing device [Vijayan Retnamma, column 6 lines 12-15 wherein index data may provide the system with an efficient mechanism for performing storage operations including locating user files for recovery operations and for managing and tracking stored data], locate a content file for the computing system [Vijayan Retnamma, column 6 lines 2-15 wherein index data  may include information regarding the location of the stored data on particular media, information regarding the content of  the data stored such as file names, sizes, …and other types of information], wherein the searching comprises traversing one or more predetermined paths hardcoded into the discovery agent [Vijayan Retnamma, column , and wherein the content file is associated with the existing information management software [Vijayan Retnamma, column 6 lines 2-15 wherein index data may include information regarding the location of the stored data, information regarding the content of the data stored such as file names, sizes, … other file-related criteria, encryption-related information , stream-related information and other types of information; index data may thus provide the system with an efficient mechanism for performing storage operations including locating user files for recovery operations and for managing and tracking stored data; the storage manager may generally be a software module or application that coordinates and control storage operations performed by the storage operation cell (column 5 lines 1-10)]; 
based on the content file, determine that the computing system comprises networked components [Vijayan Retnamma, column 6 lines 2-15], including the managing computing device and one or more of:
storage devices, 
server computing devices [Vijayan Retnamma, column 14 lines 14-34], and 
client computing devices; 
extract characteristics of the networked components from the system content file [Vijayan Retnamma, Fig. 7 step 415 and column 13 lines 31-38]; and 
based on the characteristics of the networked components extracted from the system content file, simulate at least part of the first information management software, comprising displaying a user interface for the first information management software, wherein the user interface enables a user to experience the first information management software with simulated versions of one or more of the networked components [Vijayan Retnamma, Fig. 7 step 415 and column 13 lines 31-38 and column 12 lines 36-65 wherein one or more storage media devices are emulated based on the characteristic information extract form the selected one or more simulation files]. 
As to claims 3 and 14, Vijayan Retnamma teaches the system of claim 1, wherein the discovery agent is further configured to: 
install the first information management software onto one or more of the networked components to enable operation of the first information management software within the computing system [Vijayan Retnamma, column 11 lines 17-25]. As to claim 4, Vijayan Retnamma teaches the system of claim 1, wherein simulating the first information management software is performed by a first computing device comprising the at least one hardware processor on which the discovery agent executes, and wherein the first computing device operates remotely from the computing system [Vijayan Retnamma, column 13 lines 26-30]. As to claim 5, Vijayan Retnamma teaches the system of claim 1, wherein the discovery agent executes on a first computing device comprising the at least one hardware processor, and wherein the first computing device operates remotely from the computing system [Vijayan Retnamma, Fig. 1 and associated text]. As to claim 6, Vijayan Retnamma teaches the system of claim 1, wherein the user interface for the first information management software provides a selection of multiple configurations of one or more of the networked components for simulating the first information management software [Vijayan Retnamma, column 12 lines 36-65, simulation files are multiple configurations]. 
As to claim 7, Vijayan Retnamma teaches the system of claim 1, wherein the discovery agent is further configured to: 
copy the characteristics of the networked components into a database for use by the first information management software [Vijayan Retnamma, column 8 lines 22-40] when installed in the computing system [Vijayan Retnamma, column 11 lines 22-54]. As to claim 8, Vijayan Retnamma teaches the system of claim 1, wherein the discovery agent is further configured to: 
modify a copy of the content file associated with the existing information management system to make it compatible with the first information management system [Vijayan Retnamma, column 6 lines 15-31].

the system of claim 1, wherein the discovery agent is further configured to: 
if the traversing of the one or more predetermined paths hardcoded into the discovery agent fails to find the content file for the computing system [Vijayan Retnamma, column 9 lines 4-19], search other directories of the file system to locate the content file for the computing system [Vijayan Retnamma, column 14 lines 2-13] 

As to claim 10, Vijayan Retnamma teaches the system of claim 1, wherein the discovery agent is further configured to: 
if the traversing of the one or more predetermined paths hardcoded into the discovery agent fails to find the content file for the computing system, receive a file system path to the content file via the user interface [Vijayan Retnamma, column 8 lines 2-8].

As to claim 11, Vijayan Retnamma teaches the system of claim 1, wherein the first information management software, when installed in the computing system, manages data storage policies, data recovery policies, data retention policies, data archiving policies, and data life-cycle management for data in the computing system [Vijayan Retnamma, column 4 lines 14-33]. As to claim 15, Vijayan Retnamma teaches the method of claim 12, wherein the first computing device is not part of the networked components of the computing system [Vijayan Retnamma, column 11 lines 6-15]. the method of claim 12, wherein the first computing device is one of the networked components of the computing system [Vijayan Retnamma, column 11 lines 17-25]. As to claim 17, Vijayan Retnamma teaches the method of claim 12, wherein the first computing device is the managing computing device of the computing system, and wherein the discovery agent executes on the managing computing device [Vijayan Retnamma, Fig. 5]. 
As to claim 18, Vijayan Retnamma teaches the method of claim 12 further comprising: 
by the discovery agent, copying the characteristics of the networked components into a database for use by the first information management software [Vijayan Retnamma, column lines 22-54], when installed in the computing system, to manage and protect data in the computing system [Vijayan Retnamma, column 7 lines 60-64]. As to claim 19, Vijayan Retnamma teaches the method of claim 12 further comprising: 
by the discovery agent, modifying a copy of the content file associated with the existing information management system into a resulting first content file that is compatible with the first information management system [Vijayan Retnamma, column 6 lines 15-31]. As to claim 20, Vijayan Retnamma teaches the method of claim 12 further comprising: 
by the discovery agent, if the traversing of the one or more predetermined paths hardcoded into the discovery agent fails to find the content file for the computing system [Vijayan Retnamma, column 14 lines 2-14], one or more of: 
search other directories of the file system to locate the content file for the computing system, and receive a file system path to the content file via the user interface [Vijayan Retnamma, column 8 lines 2-7].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vijayan Retnamma and in view of Brian Fox (US Publication No. 2014/0207753).
As to claims 2 and 13, Vijayan Retnamma teaches the system of claim 1. Vijayan Retnamma 
provide a list of software licenses for one or more of the networked components of the computing system to operate with the first information management software [Fox, Fig. 5 and par. 0113 wherein general project information includes general data, a list of developers and contributors, and/or the license (or identifiers of licenses) for the project]. 
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the teachings since Vijayan Retnamma and Fox are in the same field of endeavor such as storage management to provide method and system for simulating the performing of data storage operation in a network based on software licenses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199